ITEMID: 001-61272
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF DEMADES v. TURKEY
IMPORTANCE: 3
CONCLUSION: Preliminary objections dismissed (ratione temporis, ratione loci, victim, non-exhaustion of domestic remedies);Violation of Art. 8;Violation of P1-1;Not necessary to examine Art. 13;Just satisfaction reserved;Costs and expenses award - Convention proceedings
JUDGES: Georg Ress
TEXT: 10. The applicant is a Cypriot national of Greek-Cypriot origin, born in 1929 and living in Nicosia.
11. The applicant states that he is the registered owner of a plot of land (Registration number: 1071, Sheet / Plan: XII/20 E, Plot 122) situated on the sea front in the district of Kyrenia in northern Cyprus. He also maintains that he is the owner of a two-storey house, which he built on the above-mentioned plot of land. He submits that the house was fully furnished and equipped and that it was used by him and his family on a regular basis not only for weekend and holiday purposes but also as a home.
12. The applicant states that since 1974 he has been prevented by the Turkish armed forces from having access to his property, using and enjoying possession of it as well as developing it. In addition, he claims that according to evidence his home is currently occupied by officers and/or other members of the Turkish armed forces.
13. On 30 June 2003 the “Parliament of the Turkish Republic of Northern Cyprus” enacted the “Law on Compensation for Immovable Properties Located within the Boundaries of the Turkish Republic of Northern Cyprus”, which entered into force on the same day.
VIOLATED_ARTICLES: 8
